testimony that two reliable biomarkers were used together to determine
                                         that Wiebe consumed ethanol within 48 hours of testing and the results
                                         indicated it was not incidental exposure. We conclude that Wiebe fails to
                                         demonstrate that the district court abused its discretion by determining
                                         that her conduct was not as good as required, revoking her probation,
                                         terminating her from the diversion program, and entering the judgment of
                                         conviction. See id.; NRS 484C.340(5)(b). Accordingly, we
                                                     ORDER the judgment of conviction AFFIRMED. 2




                                                                   Gibbons



                                                                                   Saitta


                                         cc: Hon. Nancy L. Porter, District Judge
                                              Elko County Public Defender
                                              Attorney General/Carson City
                                              Elko County District Attorney
                                              Elko County Clerk




                                               2Although  we filed the fast track statement and response, they fail
                                         to comply with the Nevada Rules of Appellate Procedure because the fast-
                                         track statement's margins are not at least 1-inch on all four sides and the
                                         response is not double-spaced. See NRAP 3C(h)(1); NRAP 32(a)(4) We
                                         caution counsel for both parties that future failure to comply with the
                                         Nevada Rules of Appellate Procedure may result in the imposition of
                                         sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                                               2
(0) 1947A


             .   • • .   •••   •.•   .
                                                   smsentate mom     semwszonnimunimmrsffalxMPEn: AM:
                                                                                           .